                    8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 1 of 28 - Page ID # 1
 AO I 116 ( Rev 04 I 0) Appl,cauon for a Search Warrant




                                         UNITED STATES DISTRICT COURT
                                                                           for the
                                                                  District of Nebraska

                    In the Matter of the Search of
            (Brief/.v describe th e property to be searched
             or ide111ijy th e person by name and address)                                Case No. 8:20MJ486
    A GOLD THUMB DRIVE IN THE SHAPE OF A BULLET CURRENTLY LOCATED AT
                     4411 S 108TH STREET OMAHA NE




                                                APPLICATION FOR A SEA RCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (idemifv the person or describe the
 property to be searched and give its location).
See Attachment A




 located in the                                     District of                 Nebraska                   , there is now concealed (identifv the
 person or describe the property to be ·ei::.ed):
See Attachm ent B




             The basis for the search under Fed. R. Crim . P. 41 ( c) is (check one or more):
                      ,lJ evidence of a crime:
                      iJ contraband, fruits of crime, or other items illegally possessed ;
                      iJ property designed for use, intended for use, or used in committing a crime;
                      0 a perso n to be arrested or a person who is unlawfully restrained.

              The search is related to a violation of:
                    Code Section                                                           Offense Description
             21 :841 , 846
                                                     Conspiracy to distribute and possess with intent to distribute controlled substances



              The app li cation is based on these facts:

           See Attached Affidavis

               ct    Continued on the attached sheet.
               0 Delayed notice of        days (give exact ending date if more than 30 days:                                           ) is requested
                 under 18 U .S.C. § 3103a, the basis of which is set forth on the attached sheet.




              0 Sworn to before me and sig ned in my presence .                                 DEA Task Force Officer CJ Alberico
                                                                                                           Printed name and title
             t'J     Sworn to before me by telephone or other
                     reliable electronic means .

  Date:              10-14-20

  City and state: Omaha , Nebraska                                                      Susan M. Bazis, United States Magistrate Judg!_
                                                                                                           Printed name and title
   8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 2 of 28 - Page ID # 2




                         IN THE UNITED STATES DISTRI CT COU RT
                                     OF NEBRASKA

 I THE MATTER OF THE SEA RCH OF A
 GOL D TH UMB DRIVE IN THE SHAPE OF
 A BULLET, CU RR ENTLY LOCATED AT                  Case No. 8:20CR-l-86
 4411 S. l08 rn STREET, OMAHA, NE



                             AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, CJ Al berico, being first dul y sworn , hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


        I.     I make thi s affidavit in support of an application under Rule 41 and 18 U.S.C.

§§ 2703(c)( I )(A) of the Federal Rul es of Criminal Procedure for a search warrant authorizing the

examination of property-an electronic device-whi ch is currently in law enforcem ent

possession, and the extracti on from that prope11y of electronically stored information described

in Attachment B.


       2.      I have been employed with the Nebraska State patrol since August 2005 and

assigned to the Investigation s Division since 2015. I received deputation as a Task Force Officer

(TFO) with the Drug Enforcement Administration (DEA) for this specific case in May 2020.

am currently assigned to Criminal Investigations with the Nebraska State Patrol as well as

investigating crimes of Pharmaceutical Diversion. I have received training in the areas of

investigating drug trafficking and money laundering violations under Titles 18 and 21 of the

United States Code. I earned a Bachel or's Degree in Criminal Justice, minored in Psychol ogy as

well as Journalism and certified in Forensic Science Investigati on. I have attended in-service
   8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 3 of 28 - Page ID # 3




training and training to include crimina l investigative techniques for criminal. narcotic and liquor

in vesti gations and training on interview· techniques. I was a co urt recognized Drug Recogn ition

Expert. I have rece ived basic and adva nced cri min al in vestigati ons training from the   ebraska

State Patrol and    ebraska Law Enfo rcement Training Center. I have been involved with

in vestigating child abuse cases. sex ual assaults, human trafficking cases. domestic assaults and

possession and di stributi on of narcotics. I have participated in criminal investigati ons to include,

but not limited to, evidence collection. Kinesic interviewing, child explo itati on. human

trafficking. automobile fraud. possession of and/or distributi on of narcotics. theft, child abuse,

child pornography. child sexual assault, sexual assault. liquor vi olations and pharmaceutical

fraud. I have been involved, as the primary case officer or a supportin g officer, in numerous

investigations related to the distribution of controlled substances.

       3.      The facts in thi s affidavit come from my personal observations, my training and

experience and informati on obtained from other agents and witnesses. This affidavit is intended

to show merel y that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                   IDENTIFICATION OF THE DEVICE TO BE EXAMINED


       4.      The property to be searched is s Gold Thumb Drive in the shape of a bullet,

hereinafter the ··DEVICE'". The DEVIC E i currently located at the        ebraska State Patrol Troop

A Evidence, 441 I South I 08 th Street, Omaha, Nebraska.


       5.      The applied-for warrant would authorize the forensic examination of the DEVIC E

fo r the purpose of identifying electronically stored data particularly described in Attachment B.
   8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 4 of 28 - Page ID # 4




                                       PROBABLE CAUSE


        6.      The United States. in cluding the Drug Enfo rcement Admini strati on. is conducting

a criminal investigation of Cameron ALEXAND ER and any unidentified co-conspirators

regarding poss ible violati ons of Title 21 United States Code, Secti ons 841 and 8-l6.

        7.      Between March I 0. 2020 and March 16. 2020.        SP received 29 reports from

pharmacies in the Lincoln and Omaha area claiming suspicious activity utilizing a variety of

patient names, believed to be fraudulent, written by Dr. Malikian of Happy Family Medicine in

Los Angeles California for Promethazine with Codeine.


       8.       On February I 0, 2020, a report of pharmaceutical diversion was received from a

 orth Platte.   ebraska Walgreens Pharmacy indicating a fraudulent prescription written by Dr.

Raphael Malikian for patient Julius Reed, a known co-conspirator to this investigation. Call

detail records from the telephone number on this prescription , (308) 520-8247, indicated 867

calls from January 23, 2020 thru May 19, 2020, with the telephone number associated with

Cameron ALEXANDER .


       9.       Analysis of intelligence collected on Cameron ALEXA DER revealed operator's

license out of Wisconsin, with an address of 817 N. Thompson Drive #206 in Madison, and a

surrendered Iicense out of ebraska with an address of 2414 W. I 5th Street in North Platte. Both

operator's licenses bear a date of birth of October 27, 1991.


        I 0.    A Walgreens prescriber profile for Dr. Raphael Malikian showed eight

prescriptions filled on three occasions. On January 27, 2020 and February 22, 2020 at store

number 5087 located at 2931 S. Fish Hatchery Road in Fitchburg. Wisconsin, and April 9, 2020,

at store number 1159 located at I04 N. Main Street in Verona Wisconsin. The fraudulent
  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 5 of 28 - Page ID # 5




prescripti ons filled at Walgreens store number 5087 li st patient information including the

telephone number assoc iated with the telephone number assoc iated with Cameron

ALEXA DER.


        11 .   From case investigation records obtained from Walgreen s covering prescripti ons

submitted by Dr. Raphael M LIKIA        between the dates of January I. 2020 thru April 30, 2020.

the telephone number associated with Cameron ALEXANDER was fo und to be associated with

31 fraudulent prescriptions with associated patient names Charles BROOKS. Jacob

MITCHELLS. Tracy SMITH . Ha ro ld JOHNSON, Eddrick JON E·, Brian TAYLOR. Dalvon

TAYLOR, John WILLIAMS, Thomas SCOTT, James BRY A T, Jordan JOHNSON, and

Marvin WRIGHT.


       12.     From case investigation records obtained from Walgreen s concerning fraudul ent

prescriptions bearing the telephone number associated with Cameron ALEXA DER. two (2)

Nebraska addresses were located: 2414 W. 15TH Street in North Platte and 2340 Jamie Lane in

Lincoln. The telephone number associated with Cameron ALEXA DER was also associated

with Madi son, Wisconsin addresses of 5782 Tudor Drive, 817 N. Thompson Drive, 817 N.

Thompson Dri ve# 827, 817 N. Thompson Drive # 80 I, 817 N. Thompson Drive # 819. The

telephone number associated with Cameron ALEXANDER was also associated with 5782 Tudor

Drive in Fitchburg. Wi sconsin.


       13 .    A review of call detail records from the telephone number associated with

Cameron ALEXANDER from March 24, 2020 thru April 22. 2020 show 72 calls to 13

pharmacies, to include: Happy Family Medicine, Happy Family Medicine Hotline (Dr.
   8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 6 of 28 - Page ID # 6




Malikian ), Walgreens, Aurora Pharmacy. GE Healthcare, Copps Pharmacies. Concentra-

Madison West and Schnucks Pharmacy.


        1-L      A review of cal l detail reco rds from the te lep hone number a soc iated with

Cameron ALEXA DER showed 653 cal ls between the dates of March 24, 2020 thru Apri l 22,

2020 to (480) ➔ 50 - 6045 to Edd ri ck Jones, (308) 520-8247 to Julius Reed, (608) 216-8517 to

Malik Bragg and ((308) 530- 1574 to Rebeca Romero. These names and tel ephone numbers are

kn own co-conspirators to this invest igati on.


        15 .     A rev iew of updated ca ll detail reco rds, o btained by subpoe na from Verizon

Wireless. for the telephone number associated wi th Cameron ALEXANDER indicated it was

still active and under the same account informati on previous ly known to thi s in vestigati on as of

June 2, 2020 .


        16.      Ana lysis of surve illance v ideos obtained from Wi sco nsin Wal gree ns. confirmed

by cross-referencin g w ith the   ebraska Operator's Licenses photo. show Cameron

ALEXANDER fillin g a prescr ipti on fo r Promethaz ine wi th Codeine Syrup- 240 ML. at

Wal greens# I 150 for prescripti on # I 505469. The teleph o ne number associated with Cameron

ALEXA DER was li sted o n this presc ripti on along with pat ient information of James Bryant

(DOB 6/4/19 78) at the address 8 I 7    . Th ompso n Drive # 8 I 9, Madi so n, Wi sconsin .


        I 7.     Analysis of call record s data show five calls made on June 12, 2020 showing the

telephone number assoc iated with Cameron ALEXA D ER in contact with the telephone number

(773) 668-9378, a number previ ousl y identified in this investigation used on prescription number

I417786, written by Dr. Raphael Malikian for Promethaz ine with Codeine 240 ml. to Walgreens

store number 6641 located at 1614 W. 4 7 th Street in Chicago. Illino is. Thi s prescripti on Ii ted
   8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 7 of 28 - Page ID # 7




patient Donavon Ector (DOB 6/25/ 1983) at the address 7209 S. Western Avenue in Chicago.

Illinois.


            18.    Analysi s of call records data how a ca ll on June 12, 2020 between the telep hone

number associated with Cameron ALEXANDER and phone number (773) 606-81 3 ➔ , believed to

be subscribed to Dava Sharperson and carried by Davarian Sharperson. The number (773) 606-

8 I 34 has been identified durin g thi s investi gation to have been used on 14 fraudulent

prescripti ons issued to Walgreens stores with the prescribin g phys ician as Dr. Raphael Malikian.

Davarian Sharperson has been listed specifica ll y as the patient on fo ur script scripts, issued by

Dr. Raphael Malikain to Walgreens stores. known to thi s investi gati on.


        19.        Analysis of call detail records fo r the telephone number associated with Cameron

ALEXA DER show contact with Rebeca Romero as recent as June 15, 2020 and Malik Bragg

as recent as June 13. 2020. both known to this in vesti gation as co-conspirators.

            20 .   Analysis of video surveillance provided by Wal greens confirmed on February 15,

2020, Cameron Alexander, the subject believed to be in possession of Cameron ALEXA DER.

to be in Walgreens # 1159 located at 104 North Main Street in Verona, Wisconsin . Alexander is

observed fillin g prescription fo r patient James Brya nt for Promethazine with Codeine 240 ml.

Amox icillin and Afrin nasal spray.

            21.    Analysis of call detail records showed on June 26, 2020, the telephone number

associated with Cameron ALEXA DER was contacted by (833) 904-2779, kn own to this

 investigation as the telephone number for Happy Family Medicine.

            22.    Analysis of data obtained from preci se location information data confirmed that

the telephone associated with Cameron ALEXANDER was in use and observed utilizing cell

towers while in transport from Madison, Wisconsin through Chicago, Illinoi s and Omaha,
  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 8 of 28 - Page ID # 8




Nebraska. It was also o b erved on thi route from August I, 2020, returning back to Madison,

Wisconsin on August 2. 2020.

               Analysis of data obtained from precise location information co nfirmed that the

telephone as ociated with Cameron ALEXANDER was in use and observed utilizin bo cell

towers while in transport from Madison. Wisco ns in to Dubuque. Iowa, then returning to

Madison, Wisconsin on August 20. 2020.

        24.   A review of call detail records from August I, 2020 to present for the telephone

number associated with Cameron ALEXA D ER. showed eighty-three (83) contacts with

Rebeca Romero as recent as August 23. 2020 and fifteen ( 15) contacts with Malik Bragg as

recent as August 17, 2020, both known co-conspirators to this investigation .

       25 .   Analysis of data obtained from precise location information confirmed that the

telephone associated with Cameron ALEXA DER was in use and observed utilizing cell

towers while in transport on multiple trips from Madison, Wisconsin to Chicago, Illinois and

back to Madison. Wisconsin between the dates of August 21, 2020 thru August 22. 2020,

August 28, 2020 thru August 29, 2020, and again on August 31. 2020 .

       26.    A review of call detail records for the telephone number associated with Cameron

ALEXA DER si nce August I, 2020, indicate eight (8) outgoing calls made to (833) 904-2779,

a telephone number associated with Dr. Raphael Malikian and Happy Family Medicine.

       27.    Analysis of data obtained from precise location information data confirmed the

pho ne number (308) 520-8247, known to be in possession of Julius REED, a known co-

conspirator to this investigation , was in Madison , Wisconsin utilizing the same cell towers as

the telephone number associated with Cameron ALEXANDER on August 28, 2020. A review

of call detail record s indicated during the course of this investigation. the telephone number
  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 9 of 28 - Page ID # 9




associated w ith Cameron A LEXA DER has had contact with (308) 520-824 7 seven hundred

ninty-three times from January 28, 2020 thru July 31 . 2020 .

        28 .   Anal ys is of data o btained from prec ise locatio n in fo rmati on data confirmed that

th e teleph o ne assoc iated with Cam eron AL EXA DER ,vas in u e and obse rved utili z in g ce ll

towers while in tran sport from Madi so n. Wi co ns in to Dubuque. Iowa on September 18. 2020 .

       29.     On September 18. 2020. staff at the Hartig Pharmacy located in Dubuque, Iowa,

alerted investigators that conspirators known to this investigation were attempting to fill

fraudulent prescriptio ns. The Dubuque Police Depattment \Vas notified, at which point contact

was made detaining Cameron ALEXA DER. Malik Bragg, and Rebeca Romero. A search

conducted by Dubuque Police lead to the seizure of a .45 caliber Springfield XD (S : 459652).

three empty bottle of Promethazine with Codeine, a full bottle of Promethazine with Codeine,

numerous fraudulent Rx scripts and approximately sixteen grams of marijuana.

       30.     On September 21, 2020, investigators conducted an interview of Cameron

ALEXA DER who stated that he had been traveling from Iowa City, Iowa prior to being

detained by law enforcement in Dubuque, Towa. Anal ysis of Precision Location Information

data indicated that a cellular device with the telephone number a sociated with Cameron

ALEXA DER was found in possession of ALEXA DER. Thi s was tracked from Madison,

Wisconsin to Dubuque, Iowa and had never gone to Iowa City, which contradicted statements

made by ALEXANDER.

       3 I.    A search warrant was applied for. and granted, in Dubuque, Iowa. for the vehicle

registered and operated by Cameron ALEXANDER. In the rear cargo area of the vehicle, a

laptop computer and a thumb drive in the shape of a bullet was located.
  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 10 of 28 - Page ID # 10




          3'.! .   Th e DEVI CE is currently in th e lawful possess ion o f the   e bras ka tate Patro l. It

ca me into th e N e braska State Patrol 's possess ion in th e foll ow in g way: On September 18. 2020.

th e Dubuque Po li ce Department was notified of fraudul ent prescripti on(s) attemptin g to be fill ed

at a pharmacy in Dubuque. Iowa. Law Enforcement made contact and detained Cameron

AL EXA DER, Malik BRA GG. and Re beca ROM ERO . During a search , law enfo rcement

seized the following item s: a .45 caliber Springfield XO (S : 459652), three empty bottle o f

Promethazine with Codeine, a full bottle of Promethazine with Codeine, numerous fraudulent Rx

scripts and approximately s ixteen grams o f marijuana . The vehicle operated by Cameron

ALEXANDER was seized while a search warrant was requested.

          33.      On September 22. 2020. a search warrant for the vehicle was granted and in

conjunction with Dubuque Police, DEA and            ebraska State Patrol assisted with the execution of

the warrant. During that search, the DEVICE was located in the rear cargo of the vehicle.

Evidence items were signed over from Dubuque Po lice to the care and custody of             ebraska State

Patrol.

          34.      Therefore. while the Nebraska State Patrol might alread y have all necessary

authority to examine the DEVICE, I seek thi s additional warrant out of an abundance of caution

to be certain that an examination o f the DEVICE will compl y with the Fourth Amendment and

other applicable laws.


          35.      The DEVICE is currently in storage at Nebraska State Patrol Troop A Evidence,

441 I South I 08 1h Street. Omaha, Nebraska. In my training and experience. I know that the

DEVICE has been stored in a manner in which its contents are, to the extent material to this

investigation, in substantially the same state as they were when the DEVICE first came into the

possession of the Nebraska State Patrol.
 8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 11 of 28 - Page ID # 11




                                        TECH ICAL TERMS


        36.       Based on my training and ex perience, I use the fo ll ow in g technical term s to

convey the fo ll owin g meanings :


              a. Wireless tel ephone : A wireless teleph one (or mo bile te lephone. or cellular

                 telephone) is a handheld wireless device used for voice and data communication

                 through radio signals. These telephones send signals through networks of

                 transmitter/receivers, enabling communication with other wireles telephones or

                 traditional ··tand line·· telephones. A wireless telephone usually contains a ·'call

                 log," which records the telephone number. date, and time of calls made to and

                 from the phone . In addition to enabling vo ice communications, wireless

                 telephones offer a broad range of capabilities. These capabilities include: storing

                 names and phone numbers in electronic ··address books;" sending, receiving. and

                 storing text messages and e-m ail: taking, sending, receiving, and storing still

                 photographs and moving video: storing and playing back audio files ; storing

                 dates, appointments, and other information on personal calendars; and accessing

                 and downloading information from the Internet. Wireless telephones may also

                 include global positioning system (""GPS'') technology for determining the

                 location of the device.


              b. Digital camera: A digital camera is a camera that records pictures as digital

                 picture files , rather than by using photographic film. Digital cameras use a

                 variety of fixed and removable storage media to store their recorded images.

                 Images can usually be retrieved by connecting the camera to a computer or by
8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 12 of 28 - Page ID # 12




            connecting the rem ovable storage medium to a se parate reader. Removable

            storage media include various types of flash mem ory ca rd s or mini ature hard

            drives. Most digital cameras also include a screen for viewi ng the ta red images.

            This sto rage med ia can contai n any digital data, in c ludin g data unrel ated to

            photograph s o r videos.


       c.   Portable media playe r: A po rtable media playe r (or --MP3 Player" or iPod) is a

            handheld digital storage device desi gned primaril y to store and play audio, video,

            or photogra phic file s. However. a portable media player can also store other digital

            data. Some portable media players can use removable storage media. Removable

            storage media include various types of flash mem ory cards or miniature hard drives.

            This rem ovable storage media can also store any digital data. Depending on the

            model. a portable media player may have the ability to store very large amounts of

            electronic data and may o ffer additi onal features such as a calendar, contact list,

            clock. or games.


       d. GPS: A GPS navigati on device uses the Global Positioning System to display its

            current location. It often contains record s the locati o ns where it has been. Some

            GPS navigati on devi ces can give a use r driving or walking directi ons to another

            location . These devices can contain records of the addresses or locations involved

            in such navigation. The Gl obal Positioning System (generally abbreviated ··GPS")

            consists of 24     A VSTAR satellites orbiting the Earth. Each satellite contains an

            extremel y accurate clock.        Each satellite repeatedly transmits by radio a

            mathematical representation of the current time. combined with a special sequence

            of numbers . These signals are sent by radio, using specifications that are publicly
8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 13 of 28 - Page ID # 13




            avai lab le. A GPS antenna on Earth can receive th ose signal . When a GPS anten na

            receives sig na ls from at least fo ur sate llites. a co mputer connected to that antenna

            can mathematica ll y calcul ate the antenna's latitude, longitude. and sometimes

            a lt itude with a high level of preci sio n.


       e. PDA: A personal di gita l assistant. o r PDA. is a handheld electronic device used for

            storin g data (such as names, addresses, appointments or notes) and utilizing

            computer program s. Some PDAs also function as wireless communication devices

            and are used to access the Internet and send and receive e-mail. PDAs usuall y

            include a mem ory card or other rem ovable storage media for storing data and a

            keyboard and/or touch screen for entering data. Removable storage media include

            various types of flash memory cards or miniature hard drives. This removable

            storage media can store any digital data. Most PD As run computer software. giving

            them man y o f the same capabilities as personal co mputers . For example, PDA

            users can work with word-processing documents. spreadsheets, and presentations.

            PDAs may al so include global positioning system (--GPS'') technology for

            determining the location of the device.


       f.   Internet: The Internet is a global network of computers and other electronic devices

            that communicate with each other. Due to the structure of the Internet, connections

            between devices on the Internet often cross state and international borders, even

            when the devices communicating with each other are in the same state.


      g. Memory Card : A memory card is utilized in man y different types of devices (such

            as cellular phones, PDA s, GPS Units etc). These memory cards can contain any
  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 14 of 28 - Page ID # 14




                 type o f di gital data to include pi ctures. keystroke inform ati o n. teleph one numbers,

                contact li sts. calendars etc. Th ese item s in and of themselves are po rtable and may

                be used in multiple dev ices.


             h. Rem ovable sto rage medi a include vari ous types o f flash mem ory cards o r

                miniature hard drives. This rem ovable storage media can al so store any digital

                data. Depending on the model , a portable media player may have the ability to

                store very large amounts of electronic data and may offer additional features such

                as a calendar. contact list. clock, or games.


       37.      Based on my training. experience, I am aware that the DEVICE requested to be

searched has the capability to include. but not limited to, portable storage device using flash

memory. In my training and experience, examining data stored on devices of this type can

uncover, among other things. evidence that reveals or suggests who possessed or used the device.


                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       38.      Based on my knowledge, training. and experience, I know that electronic devices

can store information for long periods of time . Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       39.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant. but also forensic evidence that establishes how the Device

was used. the purpose of its use, who used it. and when . There is probable cause to believe that

this forensic electronic evidence might be on the Devices because:
8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 15 of 28 - Page ID # 15




       a.   Data on the storage medium can provide evidence of a file that wa once on the

            storage medium but has since been deleted or edited, or of a deleted portion of a

            file (such as a paragraph that has been deleted from a wo rd processing file).


       b. Forens ic evide nce on a device can also indicate who has used or controlled the

            device. This ··user attribution'" evidence is analogous to the search for --indi cia of

            occ upancy" while executing a search warrant at a residence.


       c.   A perso n with appropriate familiarity with how an electronic device works may,

            after examining this forensic evidence in its proper context, be able to dra\v

            conclusions about how electronic devices were used. the purpose of their use, who

            used them, and when.


      d. The process of identifying the exact electronically stored information on a storage

            medium that are necessary to draw an accurate conclusion is a dynamic process.

            Electronic evidence is not always data that can be merely reviewed by a review

            team and passed along to investigators.      Whether data stored on a computer is

            evidence may depend on other information stored on the computer and the

            application of knowledge about how a computer behaves. Therefore, contextual

            information necessary to understand other evidence also falls within the scope of

            the warrant.


      e.    Further, in finding evidence of how a device was used, the purpose of its use, who

            used it. and when, sometimes it is necessary to establish that a particular thing is

            not present on a storage medium.
  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 16 of 28 - Page ID # 16




         40 .     Nature of examination.        Based on the fo rego ing, and consistent with Rule

 4 1(e)(2)(B ), the warra nt I am appl yin g fo r would permit the examination of the Devices consistent

 with the warra nt. The examinati on may require authorit ies to empl oy technique . inc luding but

 not limited to computer-ass isted scan s of the entire medium. that might expose many parts of the

 devices to human inspecti on in order to determine whether it is evidence described by the warrant.


         4 1.    Manner of execution. Because this warrant seeks onl y permi ssion to examine

 dev ices already in law enfo rcement' s possession. the execution of this warrant does not invo lve

 the phys ical intrusion onto premi ses. Con sequently. I submit there is reasonabl e cause fo r the

 Court to auth orize execut ion of th e warrant at any time in the day or night.


                                            CONCLUSION


        42.     I submit that thi s affi dav it supports pro bab le cause fo r a search warrant

auth ori zing the examinati on of the DEV ICE described in Attachment A to seek the items

described in Attachment B.


        43.     From tra inin g and ex perience, I know th at individuals attempting to obtain.

obtai ning, using, distributing, and/or sellin g narcotics, prescripti on narcotics, stimul ants. and

depressants comm onl y seek out narcotics, prescription narcotics. sti mulants, and depressants

fro m one or many sources. Your affi ant kn ows that many in vesti gati ons in vo lving narcotics,

prescripti on narcotics. stimul ants. and depressants are commonl y refrrred to as dru g diversion

in vesti gati ons that in volve dru g seeking characteri stics. These dru g di version in vesti gations

in volve a vari ety of individuals, includ ing but not limited to, criminal organi zati ons, drug

seekers, phys icians, pharm ac ists, and dru g di stributors. Drug di ve rsion in vesti gati ons involve a

variety of acti ons, including but not limited to. fa lsifying prescripti ons. seeking multiple
  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 17 of 28 - Page ID # 17




physicians and pharmacies. robbe ri es and burglaries of pharmacies and drug distributors.

physicia ns prescribing and/or se llin g prescripti ons to drug seekers or drug abusers, pharmaci sts

fa ls ifying reco rd an d ubsequentl y se llin g the narco tics. empl oyees stea lin g inventory and

fals ify in g o rders to cover illi c it sales.


         44 .     I kn ow that in pri or cases. computers. computer equipment, cell ular phones. and

digital media were seized and found to contain evidence establishing ownership of the digital

dev ices, invo lvement in criminal activity and ownership or use of any Internet service accounts,

to in c lude but not limited to, social media accounts, cloud storage accounts, email accounts,

credit card accounts, telepho ne accounts, correspondence and other identification documents.


         45.      To the extent that criminals use services such as phone services, email. instant

messaging, social media accounts, cloud storage accounts, and/or text messages, these messages

can so metimes be found on the di gi tal media itself.


        46.       l kn ow that these digital devices can sto re a large number of digital data,

including but not limited to, photograph s. videos. phone numbers and call hi story. Some digital

devices can also contain contact information and calendar information and can be linked, either

by wire or wireless. with computers. This in fo rmati on can be valuable evidence in determining

other participants in a criminal enterprise. Likewise, your Affiant knows that data stored in these

digital devices can contain evidence of where a subject has been and with whom the subject has

associated.


        47.       l kn ow from training and professio nal and perso nal experience that computers,

computer equipment, cellular phones, and digital media are personal items, and the DEVICE was

located in the vehicle regi stered and owned by Cameron ALEXA DER while attempting to
  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 18 of 28 - Page ID # 18




divert fraudulent prescription . These items have become an important part of a person's way to

com muni cate, express themselves, and store digital data. They contain private conversations and

the whereabouts of computers. computer equipment, cellular phones. and digital media are

known to their owners at all times.


                                   RE QUEST FOR SEALING


       48.     It is respectfully requested that this Court issue an order sealing, until fu rther

order of the Court, all papers submitted in support of this application, including the application

and search warrant. I believe that sealing this document is necessary because the warrant is

relevant to an ongoing investigation into the criminal organizations as not all of the targets of this

investigation will be searched at thi s time . Based upon my training and experience, I have

learned that. on line criminals actively search for criminal affidavits and search warrants via the

internet. and disseminate them to other online criminal as they deem appropriate, i.e., post them

publicly on line through the carding forums. Premature disclosure of the contents of th is affidavit

and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.


                                                    Respectfull y submitted,



                                                    CJ\~,; ~ ~
                                                     ebraska State Patrol Investigator
                                                    Deputized DEA TFO


        Subscribed and sworn to before me on October - 14
                                                       - -, 2020




        ~4/J a~
        United States Magistrate Judge
 8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 19 of 28 - Page ID # 19




                                       ATTACHMENT A


       The property to be searched is a Gold Thumb Drive in the shape of a bullet, hereinafter

the --DEVICE". The DEVICE is currently located at the      ebraska State Patrol Troop A

Evidence. 441 I South I 08 th Street, Omaha.   ebraska.


       This warrant authorizes the forensic examination of the DEVICE for the purpose of

identifying the electronically stored information described in Attachment B.
 8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 20 of 28 - Page ID # 20




                                          ATTACHME TB


       I.        All reco rd s on the DEVl CE described in Attachment A that relate to vi o lations o f

Title 21. United States Code 841 and 846. involving Cameron AL EXA DER since December

2019, including:


            a.   Vi sual depictions of sent and/or received files (including but not limited to still

                 images, videos, films or other recordings) or other computer graphic files ;


            b.   Electronic copies of log files, to include but not limited to: emails, instant

                 messaging, audi o, still images, video recordings, chat logs, social media data and

                 digital cloud data stored on or about computer hardware. Computer hardware.

                 that is all equipment which can collect, analyze, create, display, convert, store,

                 conceal or transmit electronic. magnetic, optical or similar computer impulses or

                 data. Any and all hardware/mechanisms used for the receipt or storage of the

                 same, including, but not limited to: any computer system and related peripherals.

                 including data processing devices and software (including but not limited to

                 central processing units ; internal and peripheral storage devices such as fixed

                 disks, hard drives, tape drives, disk drives. transistor-binary devices. magnetic

                 media disks, external hard drives, floppy disk drives and diskettes, routers,

                 computer compact disks. CD-ROMS. DVD, usb storage devices and flash

                 memory storage devices and other memory storage devices); peripheral

                 input/output devices (inc ludin g but not limited to keyboards, printer, video

                 display monitors, scanners, digital camera, optical readers, recording equipment,

                 RAM or ROM units, acoustic couplers, automatic dialers, speed dialers.
8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 21 of 28 - Page ID # 21




            programmable telephone dialing or s igna lin g devices, e lectronic tone generat in g

            devices and re lated communi cations dev ices such as modems, cables and

            connections) as we ll as any devices. mec hani sms or parts that can be used to

            restri ct access to computer hardware (i nc ludin g but not limited to physical keys

            and locks).


       c.   Electronic data contained in the DEVfCE to include any names, co-conspirators.

            a sociates. phone numbers. addresses, contact in formation. data. messages,

            images. voice memos, emails. GPS or specific location informatio n. maps and

            directi o ns, calendar, photographs. videos, internet sites, documents. receipts,

            email accounts, social media accounts, cloud storage accounts or other

            information and ledgers.


       d . Any and all computer passwo rd s and other data security devices designed to

            restrict access to or hide computer software, doc umentati o n, or data. Data security

            devices may con sist of hardware, software, or other programming code;


       e.   Documents, reco rds, emails, and internet history (in documentary or electronic


            form) whether transmitted or received, all bank reco rds, checks, credit card bill s,

            account information and other financial record s;


       f.   Reco rds. documents. invoices, notes and material s that pertain to accounts with

            any Internet Service Provider, including but not limited to social media accounts,

            cloud storage accounts. and email accounts, as well as any and all records relating

            to the ownership or use of the computer hardware, digital device and/or digital

            media account;
8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 22 of 28 - Page ID # 22




       g.   Digital documents and records regarding the ownership and/or possession of the


            searched premises:


       h. any information recording Cameron ALEXA DER and/or co-conspirators

            schedule or travel from December 2019 to the present:


       1.   During the course of the search , ph otographs of the searched item s may also be

            taken to record the condition thereof and/or the location of items therein .
                  8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 23 of 28 - Page ID # 23


 J\O QJ ( RcY 11 ' 13) Scard1 and Sc,zur~ Warrant




                                               UNITED ST ATES D ISTRICT COURT
                                                                                for the
                                                                       Di strict of ebraska

                    In the Matter of the Search of                                 )
                                                                                   )
        A CiOI.D THl lMB DRIV E IN TH E HAPE OF A BUI.I. ET,
         CLI RR ENTL Y LOCATED AT 4 ➔ I I S. I 08TH STREET,
                                                                                   )      Case No .   8:20MJ486
                            OMAIIA , NE                                            )
                                                                                   )
                                                                                   )

                                                    SEARCH AND SEIZURE WA RRANT
 To :        Any authorized law enforcement officer

          An application by a federal law enforcement officer or an atto rney for the government request the search
 of the following person or property located in the        ___                    Di strict of               ebraska
(identify the person or describe 11,e property to be searcl, ed and give its location):

        See Allachment A




         I find that the affidavit(s), or any recorded testimony , establish probable cause to search and se ize the person or property
described above, and that such search wi II reveal (identif.v th e person or describe rl,e property to be sei:::ed):
    See , llac hmenl B




             YOU ARE CO MMAN DED to execute this warrant on or before                   October 28 , 2020      (nor 10 exceed 14 days)
        r/   in the daytime 6:00 a.m. to I 0:00 p.m . 0 at any time in the da y or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premi ses. the property was taken , or leave the copy and receipt at the place where the
property was taken.

         The officer executing this wan·ant, or an officer present during the execution of the warrant, mu t prepare an inventory
as required by law and promptly return thi s warrant and inventory to                          Susan M. Bazis
                                                                                                       (United States Magistrate Judge)
     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse res ult listed in 18 U.S.C.
§ 2705 (except for del ay of trial), and authorize the officer executing thi s warrant to delay notice to th e person who, or whose
property, will be searched or se ized (check rl,e appropriare box)
    0 for          days (not ro exceed 30) 0 until , the facts justifying. the later specific date of                 __


Date and time issued:            10-14-20
                                 _ _ _ _ _at_4:03
                                              _ _p.m.
                                                  ___                                         ~,,f.J-      -     J~dg, i
                                                                                                                              11:Jc~
                                                                                                                                  ) ..
City and state :              Omaha.      ebraska                                               Susan M. Bazis. nited Stales Magistrale Judge
                                                                                                                                       -----
                                                                                                               Printed name and title
                8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 24 of 28 - Page ID # 24


'\O 93 (Re, 11 113 ) Search and c1zure Warrant (Page 2)


                                                                     Return
Case o. :                                 Date and time warrant executed:         Copy of warrant and inventory left with:
  8:20MJ486
In ventory made in the presence of :

In ventory of the property taken a nd name of any person(s) se ized :




                                                                 Certifi cation


        I declare under penalty of perjury that thi s inventory is correct and was returned along with the original warrant to the
designated judge.




Date :
                                                                                         Execllling officer· signmure



                                                                                            Prin1ed name and title
 8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 25 of 28 - Page ID # 25




                                      ATTACHME TA


       The property to be searched is a Gold Thumb Drive in the shape of a bullet, hereinafter

the ··DEVICE". The DEVICE is currentl y located at the Nebraska State Patrol Troop A

Evidence. 441 I South I 08 th treet, Omaha.   ebraska.


       This warrant authorizes the forensic examination of the DEVIC E for the purpose of

identifying the electronically stored information described in Attachment B.
 8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 26 of 28 - Page ID # 26




                                         ATTACHME TB


       I.        All records on the DEVICE described in Attachment A that relate to violations o f

Title 21. United States Code 841 and 846. invo lving Cameron AL EXA DER s ince December

2019, including:


            a. Visual depiction s of sent and/or received tiles (including but not limited to still

                 images, videos. films or other recordings) or other computer graphic files;


            b.   Electronic copies of log tiles, to include but not limited to: email , instant

                 messaging, audio, still images, video recordings. chat logs, social media data and

                 digital cloud data stored on or about computer hardware. Computer hardware.

                 that is all equipment which can collect, analyze, create, display, convert, store,

                 conceal or transmit electronic. magnetic, optical or similar computer impulses or

                 data. Any and al I hardware/mechanisms used for the receipt or storage of the

                 same. including, but not limited to: any computer system and related peripherals.

                 including data processing devices and sofuvare (including but not limited to

                 central processing units; internal and peripheral storage devices such as fixed

                 disks. hard drives. tape drives, disk drives. transistor-binary devices. magnetic

                 media disks, external hard drives, floppy disk drives and diskettes, routers,

                 computer compact disks. CD-ROMS, DVD, usb storage devices and flash

                 memory storage devices and other memory storage devices) ; peripheral

                 input/output devices (including but not limited to keyboards, printer, video

                 display monitors, scanners, digital camera, optical readers, recording equipment.

                 RAM or ROM units, acoustic couplers, automatic dialers, speed dialers.
8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 27 of 28 - Page ID # 27




            programmable telephone dialin g or signaling devices. electronic tone generating

            devices and related communications devices such as modem s, cab les and

            connection s) as well as any devices. mechanisms or parts that can be used to

            restrict access to computer hardware (including but not limited to physical keys

            and loc ks) .


       c.   Electronic data contained in the DEVrCE to include any names, co-conspirators,

            a sociates. phone numbers. addresses. contact information . data. messages,

            images. vo ice memos, emails. GPS or specific location information. maps and

            directi o n , calendar, photographs. videos, internet sites. documents. receipts,

            email accounts, social media accounts, cloud storage accounts or other

            information and ledgers.


       d. Any and all computer passwords and other data security devices designed to

            re trict access to or hide computer software, documentation , or data. Data security

            devices may consist of hardware, software, or other programming code;


       e. Documents, records, emails, and internet history (in documentary or electronic


            form) whether transmitted or received, all bank rec ords, checks, credit card bills.

            account in formation and other financial records;


       f.   Records, documents, invoices, notes and materials that pertain to accounts with

            any rnternet Service Provider, including but not limited to social media accounts,

            cloud storage accounts, and email accounts, as \veil as any and all records relating

            to the ownership or use of the computer hardware, digital device and/or digital

            media account:
8:20-mj-00486-SMB Doc # 1 Filed: 10/14/20 Page 28 of 28 - Page ID # 28




       g.   Digital documents and records regarding the ownership and/or possession of the


            searched premises:


       h. any information recording Cameron ALEXA DER and/o r co-conspirators

            schedule or travel from December 2019 to the present:


       1.   During the course of the search , photographs of the searc hed items may also be

            taken to record the condition thereof and/or the location of items therein .
